Russell, C. J.
1. In an indictment for violation of the act of 1910 (Acts of 1910, p. 120) which provides a punishment for removing beyond the limits of the State personal property held under a conditional purchase and sale, by the terms of which title is retained by the vendor until the purchase-price is paid, or for wilfully concealing such property, it is not necessary to state the specific manner in which the removal or concealment of the property is effected. The trial judge did not err in overruling the demurrer to the indictment.
2. The instructions requested, so far as they were pertinent in the case, were covered by the charge of the court in language more appropriate to the evidence.
3. In misdemeanors all who participate in the criminal act are principals. The evidence of the defendant’s participation in and' connection with the removal of the mules beyond the limits of the State, while circumstantial, is.sufficient to exclude any other reasonable supposition than that the accused was aiding and abetting his codefendant in the removal as well as in the sale; and the judgment of the trial judge, approving the verdict, will not be disturbed. ' Judgment affirmed.

Roan, J., absent.

The demurrer was on the following grounds: (1) The indictment fails to charge any offense against the laws of said State. (2) It fails to show how the said property was removed, and where it was removed, and how or where it was concealed. (3) It fails to allege that the purchase-price of the property had not been paid, or how much remained unpaid. (4) It fails to show that the prosecutor sustained loss, or how he could lose anything.
McKenzie & Kline, James Humphreys, Covington '& Summerlin, for plaintiff-in error.,
J. A. Wilkes, solicitor-general, contra.